On Petition for Rehearing.
In support of a petition for a rehearing appellants contend that the notice to terminate the. lease was not signed by all of the landlords and that as to those not signing there was no desire to terminate it.
[5] This contention was not made in the lower court. The sufficiency of the notice terminating the lease was not disputed. It might well be dismissed under the rule that a question not presented to the lower court will not be considered upon appeal. Morrill v. Jones, 106 U. S. 466, 1 Sup. Ct. 423, 27 L. Ed. 267; Harding v. Giddings, 73 Fed. 335, 19 C. C. A. 508; Adams v. Shirk, 117 Fed. 801, 55 C. C. A. 25.
[6] The legal question thus presented is one for which few precedents may be found. One of the landlords is interested also as a lessee. Evidently she considers her interest under the lease more Valuable than her interest as a landlord. In the conflict of interest between the landlords and tenants she has .cast her lot with the tenants. If it is necessary that the notice terminating the lease be signed by all the landlords or their duly authorized agent, it will be impossible to terminate this lease unless one of the lessees should sign the notice.
There seems to be a conflict of opinion as to the right of some, but not all, the landlords, joint tenants or tenants in common, to terminate the lease. Supporting the right are: Foa on Landlord and Tenant (4th Ed.) 614; Woodfall on Landlord and Tenant (19th Ed.) 409; Tiffany on Landlord and Tenant, § 198, p. 1438; 1 McAdam on Landlord and Tenant, § 181; 1 Underhill on Landlord and Tenant, § 121; Doe v. Summerset, 1 B. & A. 135; Alford v. Vickery, Carrington & Marshman, 280. Contra: Pickard v. Perley, 45 N. H. 188, 86 Am. Dec. 153; Right v. Cuttall, 5 East, 491; 24 Cyc. 1332.
We conclude that in a case like the present, where one of the landlords secured an interest as lessee and refused to join in the notice of termination, notwithstanding the breach of covenant on the part *112of the tenants, such landlord’s consent is not necessary to terminate the lease. To hold otherwise would be to create a most intolerable condition. For if a person interested both as a landlord and as a tenant withheld his consent to the termination of a lease the tenancy _ could be continued indefinitely. Even when the tenants failed' to' pay rent the tenancy could not be terminated when the lease required a preliminary notice, if the appellants’ position is sound.
[7] Appellants also complain of the following language in the opinion filed:
“The requirement that the lessee construct a permanent building was a continuing obligation. It was inserted for the purpose of furnishing additional security to the landlords. The acceptance of rent would not waive the plaintiff’s right to terminate the lease for subsequent failure to comply with the terms of the lease.”
The above-quoted language, correctly construed and limited, was not erroneous, but, standing by itself, may be subject to criticism. The court intended to express the conclusion that, in view of all the terms of the contract under consideration, which was too long to set forth in extenso, the provision for the’ erection of a building was a continuing obligation. It would have been more accurate to say that the provision for a building and the maintenance of the same, as well as the clause inserted in the said contract to protect the lessor in his right to insist at all times upon the erection and maintenance of such a building, constituted a continuing obligation. It must be conceded that the provision for the construction of a building in a long-term lease may be so drawn that the court would not hold it to be a continuing obligation. The contract under consideration was not of such a character.
This conclusion having been reached, it was unnecessary to set forth the long correspondence and the other facts which the appel-lee contends showed that the payment of rent was never intended in the instant case to operate as a waiver of the landlords’ right to insist upon the erection of the building. Nor did we consider it necessary to pass upon the appellees’ further claim that the money was never paid as rent nor was it paid to the landlords.
No other question is presented that is not fully covered by the former opinion. The petition for a rehearing is denied.